                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


CAROLYN DIXON PICKETT                         )
               Plaintiff,                     )
                                              )
v.                                            )      JUDGMENT
                                              )
                                              )      No. 7:17-CV-238-FL
                                              )
NANCY A. BERRYHILL,                           )
Commissioner of Social Security,              )
                     Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s motion for attorney fees and defendant’s stipulation for attorney’s
fees under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 6, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$3,620.00.

This Judgment Filed and Entered on June 6, 2019, and Copies To:

Michael Gray Gillespie / James B. Gillespie, Jr. (via CM/ECF Notice of Electronic Filing)
Wanda D. Mason / Cassia Parson (via CM/ECF Notice of Electronic Filing)

June 6, 2019                          PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
